DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 4-8 and 13-20 directed to a group/invention and embodiments/species non-elected without traverse.  Accordingly, claims 4-8 and 13-20 been cancelled.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ryan D. Artis on 07 September 2022.
The application has been amended as follows:

1. (Currently Amended) A prosthetic wrist implant comprising: 
a radial component positioned proximal to a carpal component, the radial component having an elongated radial stem extending in a proximal direction configured to attach to a radius bone, and the carpal component having a distal surface configured to attach to one or more carpal bones; and 
an interposed component positioned between the radial component and the carpal component, the interposed component attached to the carpal component by a mobile connection rotatable about a first axis, and to the radial component by a mobile connection rotatable about a second axis, the first axis and the second axis being orthogonal to each other,
wherein the interposed component comprises a spherical component having a first groove and a second groove embedded on an outer surface of the spherical component, the first groove being aligned along a curve of a first great-circle of the spherical component, the second groove being aligned along a curve of a second great-circle of the spherical component, and wherein a plane of the first great- circle and a plane of the second great-circle are orthogonal to each other.
2. (Original) The prosthetic wrist implant of claim 1, wherein the implant has a center of rotation positioned at an intersection of the first axis and the second axis.  
3. (Original) The prosthetic wrist implant of claim 1, wherein the mobile connections between the interposed component, the carpal component, and the radial component are configured to rigidly support a pronosupination torque.  
4.-8. (Cancelled)
9. (Currently Amended) The prosthetic wrist implant of claim [[1, wherein the carpal component and the radial component each comprise a runner sized and arced to fit within and slide along the first and second grooves of the spherical component, respectively.  
10. (Original) The prosthetic wrist implant of claim 9, wherein the runner of the radial component is attached to a distal plate connected to the radial component such that the runner is positioned offset from a central long axis of the radial component.  
11. (Original) The prosthetic wrist implant of claim 10, wherein the offset is between about 5 mm and 25 mm.  
12. (Currently Amended) The prosthetic wrist implant of claim 1, wherein [[
13.-20. (Cancelled)

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a wrist implant comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly the subject matter of independent claim 1 (as filed 14 April 2021) in combination with wherein the interposed component comprises a spherical component having a first groove and a second groove embedded on an outer surface of the spherical component, the first groove being aligned along a curve of a first great-circle of the spherical component, the second groove being aligned along a curve of a second great-circle of the spherical component, and wherein a plane of the first great- circle and a plane of the second great-circle are orthogonal to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
EP 0808617 A2
DE 10354601 B3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774